 Case 5:17-cv-00179-JPB Document 76 Filed 12/28/18 Page 1 of 4 PageID #: 700



                   IN THE UNITED STATES DISTRICT COURT FOR
                   THE NORTHERN DISTRICT OF WEST VIRGINIA

DIANA MEY,
CRAIG CUNNINGHAM,
STEWART ABRAMSON, and
JAMES SHELTON,
individually and on behalf of a class of all
persons and entities similarly situated,

                 Plaintiffs,

vs.                                                        Case No. 5:17-cv-00179-JPB

DIRECTV, LLC;

and

ADAM COX;
AC1 COMMUNICATIONS;
IQ MARKETING 2, CORP., d/b/a PACIFICOM;
MICHAEL ASGHARI;
NAS AIR LOGISTICS;
JOHN MATTHEWS;
BIRJU, LLC;
PIC SIX, LLC;
MYLAN JOHNSON GROUP;
XCITE SATELLITE, LLC;
EXACT ESTIMATING, LLC;
CDS V1, LLC d/b/a COMPLETE DIGITAL SOLUTIONS;
KREATAMOTIVE LLC;
EXPLOSIVE SALES MARKETING GROUP, INC.

              Defendants

              STIPULATION OF EXTENSION OF TIME IN WHICH
         DEFENDANT XCITE SATELLITE MAY ANSWER OR OTHERWISE
                  RESPOND TO PLAINTIFFS’ COMPLAINT

       PLEASE TAKE NOTICE that Debra Lee Allen, Esq. and the law firm of Spilman Thomas

& Battle, PLLC and Sharon F. Iskra, Esq. and the law firm of Bailey & Glasser, LLP, hereby

stipulate and agree that XCite Satellite, LLC shall have until January 18, 2019 to Answer or

otherwise respond to the Complaint in the above-captioned civil action.

                                               1
 Case 5:17-cv-00179-JPB Document 76 Filed 12/28/18 Page 2 of 4 PageID #: 701




       These counsel further agree that as a condition to this extension, XCite Satellite, LLC shall,

in accordance with the Federal Rules of Civil Procedure, respond to Plaintiff’s First Set of

Interrogatories and Requests for Production of Documents on or before January 18, 2019.


Dated: December 28, 2018                             Respectfully submitted by:


 /s/ Sharon F. Iskra___________                       /s/ Debra Lee Allen
John W. Barrett (WV Bar No. 7289)                    Debra Lee Allen (WV Bar No. 9838)
Jonathan R. Marshall (WV Bar No. 10580)              Spilman Thomas & Battle, PLLC
Sharon F. Iskra (WV Bar No. 6582)                    48 Donley Street, Suite 800
BAILEY & GLASSER LLP                                 Morgantown, WV 26507-0615
209 Capitol Street                                   Telephone: 304.291.7951 (Office)
Charleston, WV 25301                                             304.216.5835(Mobile)
Telephone: (304) 345-6555                            dallen@spilmanlaw.com
jbarrett@baileyglasser.com                           Counsel for XCite Satellite, LLC
jmarshall@baileyglasser.com
siskra@baileyglasser.com

Edward A. Broderick
Anthony Paronich
BRODERICK & PARONICH, P.C.
99 High St., Suite 304
Boston, MA 02110
Telephone: (617) 738-7080
ted@broderick-law.com
anthony@broderick-law.com

Matthew P. McCue
THE LAW OFFICE OF MATTHEW P. MCCUE
1 South Avenue, Suite 3
Natick, MA 01760
Telephone: (508) 655-1415
mmccue@massattorneys.net
Counsel for Plaintiffs




                                                 2
 Case 5:17-cv-00179-JPB Document 76 Filed 12/28/18 Page 3 of 4 PageID #: 702



                                CERTIFICATE OF SERVICE

        I, Debra Lee Allen, hereby certify that on December 28, 2018, a true and correct copy of
“Stipulation of Extension of Time in Which Defendant XCite Satellite May Answer or Otherwise
Respond to Plaintiffs’ Complaint” was filed with the Clerk of Court using the CM/ECF System,
which caused a true and accurate copy of such filing to be served upon the following counsel of
record:

                                 Danielle M. Waltz
                                 Sarah A. Phipps
                                 Jackson Kelly PLLC
                                 500 Lee Street East, Suite 1600
                                 Charleston, WV 25301
                                 dwaltz@jacksonkelly.com
                                 sphipps@jacksonkelly.com
                                 Counsel for DirecTV, LLC

                                 Archis A. Parasharmi
                                 Daniel E. Jones
                                 Mayer Brown LLP
                                 1999 K Street NW
                                 Washington, DC 20006
                                 aparasharami@mayerbrown.com
                                 djones@mayerbrown.com
                                 Counsel for DirecTV, LLC

                                 Jeffrey M. Wakefield
                                 Bryan N. Price
                                 Raymond L. Harrell, Jr.
                                 Flaherty Sensabaugh Bonasso PLLC
                                 200 Capitol Street
                                 P. O. Box 3843
                                 Charleston, WV 25338-3843
                                 jwakefield@flahertylegal.com
                                 bprice@flahertylegal.com
                                 rharrell@flahertylegal.com
                                 Counsel for AC1 Communications and Adam Cox

                                 Anthony Paronich
                                 Edward A. Broderick
                                 Broderick & Paronich, P.C.
                                 99 High Street, Suite 304
                                 Boston, MA 02110
                                 anthony@broderick-law.com
                                 ted@broderick-law.com
                                 Counsel for Plaintiffs

                                                3
Case 5:17-cv-00179-JPB Document 76 Filed 12/28/18 Page 4 of 4 PageID #: 703




                         John W. Barrett
                         Jonathan R. Marshall
                         Sharon F. Iskra
                         Sandra Henson Kinney
                         Bailey & Glasser, LLP
                         209 Capitol St.
                         Charleston, WV 25301
                         jbarrett@baileyglasser.com
                         jmarshall@baileyglasser.com
                         siskra@baileyglasser.com
                         skinney@baileyglasser.com
                         Counsel for Plaintiffs

                         Matthew P. McCue
                         Law Office of Matthew P. McCue
                         1 South Avenue, Suite 3
                         Natick, MA 01760
                         mmccue@massattorneys.net
                         Counsel for Plaintiffs

                         Ryan McCune Donovan
                         Hissam Forman Donovan Ritchie PLLC
                         P.O. Box 3983
                         Charleston, WV 25339
                         rdonovan@hfdrlaw.com
                         Counsel for Plaintiffs

                                           /s/ Debra Lee Allen
                                          Debra Lee Allen (WV Bar No. 9838)




                                      4
